J-S37016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHARLES ARTILLIO JR.                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                     Appellant           :
                                         :
                                         :
               v.                        :
                                         :
                                         :
 TERESA ARTILLIO                         :   No. 158 EDA 2020

            Appeal from the Order Entered December 19, 2019
   In the Court of Common Pleas of Bucks County Civil Division at No(s):
                             No. 2015-60295

BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                         FILED DECEMBER 16, 2020

       Appellant Charles Artillio, Jr., appeals from the order creating a

constructive trust for undisclosed marital assets in favor of Appellee Teresa

Artillio.   On appeal, Appellant contends the trial court lacked authority to

create a constructive trust and erred by finding that the record supported

the creation of a constructive trust. We affirm.

       We adopt the facts set forth in the trial court’s opinion. See Trial Ct.

Op., 3/4/20, at 1-6, 13-26.      We add that the parties’ divorce complaint

requested incorporation of the parties’ property settlement agreement (PSA)

into the divorce decree. See Compl. in Divorce, 2/25/15; see also Trial Ct.
J-S37016-20


Op. at 1-2.     The certified record also reflects the filing of an inventory of

marital property.1 See Compl. in Divorce; see also R.R. at 91a.

       Subsequently, Appellee filed a petition for special relief, which

essentially asserted that Appellant intentionally concealed marital assets.

Appellee’s Pet. for Special Relief for Constructive Tr. & Accounting, 2/25/19,

at 10-11.       Appellee asserted that as a result of Appellant’s material

misrepresentations, Appellant induced her to sign the PSA.            Id. at 7.

Appellee alleged that the trial court has “full equity power and jurisdiction

and may issue injunctions or other orders which are necessary to protect the

interests of the parties or to effectuate the purposes of this part and may

grant such other relief or remedy as equity and justice require . . . .” Id. at

11 (unpaginated) (quoting 23 Pa.C.S. § 3323(f)).

       On that basis, Appellee’s petition requested the following relief:

       a. [Appellant] shall, within ten (10) days of the date of the
       court’s order, file with the court a verified inventory and
       appraisement of all financial accounts held by [Appellant] or any
       financial account that [Appellant] has any interest for the past
       five years to present, substantially in the form provided by
       [Pa.R.Civ.P.] 1920.75.


____________________________________________


1 Specifically, the inventory was stapled in the middle of the parties’ divorce
complaint, in between a document titled “report of social security number”
and the PSA. See Compl. in Divorce. The trial court similarly noted that an
inventory was filed and it was “on top of the marital property agreement.”
R.R. at 292a-93a. We may cite to the reproduced record for the parties’
convenience.




                                           -2-
J-S37016-20


       b. All of the entities which [Appellant] failed to disclose to
       [Appellee] shall be placed in a constructive trust and discovery
       shall be ordered to be completed within ninety days to determine
       the true value of the marital estate and to compel [Appellant] to
       tender to [Appellee] her equitable marital share of the full
       marital estate and to award all reasonable counsel fees and
       other costs in connection with the petition; and granting
       [Appellee] such other further relief as the court deems equitable
       and just[,] including interim counsel fees.

Id. at 12 (unpaginated).

       On December 12, 2019, the trial court granted relief, and we quote the

order in relevant part as follows:

       Pursuant to Section 3505(d)[2] of the Pennsylvania Divorce
       Code, 23 Purdon’s Consolidated Statutes Annotated, a
       constructive   trust   is   established    for    all   undisclosed
       assets/businesses including, but not limited to the following: . . .

                                       *       *   *

       [The trial court designated an attorney as trustee of the
       constructive trust and stated the trustee would be paid].

       [Appellant] shall provide to Trustee and opposing counsel within
       thirty (30) days of the date of this Order, an accounting of the
       above businesses which shall include, at minimum the following:
       date     established;     names     and      addresses     of  all
       partners/shareholders; percentage of [Appellant’s] interest in
       said property; if no longer in existence, then date it was
       dissolved; copies of all tax returns for all businesses from 2012
       until the present; name of [all of the] officers; and any other
       information requested by the Trustee.

       None of the above assets/businesses shall be disposed of,
       alienated or further encumbered without written notice given to
____________________________________________


2 As we noted earlier, Appellee’s petition requested relief under Section
3323(f), and not under Section 3505(d).




                                           -3-
J-S37016-20


       the Trustee and all parties at least ten (10) days in advance of
       any action involving the assets/businesses.

       This matter is referred to the Master’s Office for further oversight
       in accordance with state and local procedure. There is an
       outstanding request by [Appellee] for attorney’s fees. [Appellee]
       is required to file any pleadings necessary, under state or local
       rule, to have the matter handled by the Master’s Office. The
       Master’s Office shall deal with the division of assets and
       attorney’s fees.

Order, 12/12/19, at 1-2 (emphasis added).          Appellant timely appealed on

January 6, 2020, and timely filed a court-ordered Pa.R.A.P. 1925(b)

statement.

       On January 28, 2020, this Court issued a rule to show cause why

Appellant’s appeal should not be quashed because the trial court’s December

12, 2019 order, which referred “the matter to the Master’s Office for division

of the listed assets and for disposition of [A]ppellee’s petition for attorney’s

fees,” was not a final order.           Order, 1/28/20.   On February 6, 2020,

Appellant filed an answer asserting that because the trial court ordered the

creation of a constructive trust under 23 Pa.C.S. § 3505(d), the order was

appealable as of right under Pa.R.A.P. 311(a)(4).3         Appellant’s Answer to




____________________________________________


3 We note, however, that in his appellate brief, Appellant argues that the
order was invalid because Appellee failed to request relief under Section
3505(d). See, e.g., Appellant’s Brief at 35.




                                           -4-
J-S37016-20


Rule to Show Cause, 2/6/20, at 2-3.                On February 7, 2020, the Court

discharged its rule and referred the issue to this panel.4 Order, 2/7/20.

    Whether Appellant Could Properly Take an Interlocutory Appeal

       Before    quoting     Appellant’s       issues,   we   address   our   appellate

jurisdiction, which we may raise sua sponte. See Grun v. Grun, 496 A.2d

1183, 1185 (Pa. Super. 1985).

       Pennsylvania Rule of Appellate Procedure 311(a)(4) states:

       (a) General rule.—An appeal may be taken as of right and
       without reference to Pa.R.A.P. 341(c) from:

       (4) Injunctions.—An order that grants or denies, modifies or
       refuses to modify, continues or refuses to continue, or dissolves
       or refuses to dissolve an injunction unless the order was
       entered:

          (i) Pursuant to 23 Pa.C.S. §§ 3323(f), 3505(a); or

          (ii) After a trial but before entry of the final order. Such order
          is immediately appealable, however, if the order enjoins
          conduct previously permitted or mandated or permits or

____________________________________________


4 On February 12, 2020, Appellee filed an application to quash on the basis
that Appellant was appealing an interlocutory order not appealable as of
right. Appellee’s Appl. to Quash Appellant’s Interlocutory Appeal, 2/12/20.
Appellee argued that the trial court’s December 12, 2019 order was “an
interlocutory order which [was] not appealable under the applicable statutes
and rules.” Id. at 2. Appellee reasoned that the order “contemplate[d]
additional action by the parties, the appointed Trustee and the supervision
of” the master, subject to the trial court’s approval. Id. at 6. Appellant did
not file a response. On March 10, 2020, this Court denied Appellee’s motion
to quash without prejudice to re-raise the issue in her appellate brief or a
new application. Order, 3/10/20. Appellee did not re-raise the issue. In
any event, as we explain below, we have appellate jurisdiction.




                                           -5-
J-S37016-20


          mandates conduct not previously mandated or permitted, and
          is effective before entry of the final order.

Pa.R.A.P. 341(a)(4).

      As quoted above, Rule 311(a)(4) lists two statutory exceptions: §

3323(f) and § 3505(a).     Section 3323(f) of the Domestic Relations Code

states:

      (f) Equity power and jurisdiction of the court.—In all
      matrimonial causes, the court shall have full equity power and
      jurisdiction and may issue injunctions or other orders which are
      necessary to protect the interests of the parties or to effectuate
      the purposes of this part and may grant such other relief or
      remedy as equity and justice require against either party or
      against any third person over whom the court has jurisdiction
      and who is involved in or concerned with the disposition of the
      cause.

23 Pa.C.S. § 3323(f).

      We quote Section 3505(a) and 3505(d), of which the instant trial court

cited the latter:

      (a) Preliminary relief.—Where it appears to the court that a
      party is about to leave the jurisdiction of the court or is about to
      remove property of that party from the jurisdiction of the court
      or is about to dispose of, alienate or encumber property in order
      to defeat equitable distribution, alimony pendente lite, alimony,
      child and spousal support or a similar award, an injunction may
      issue to prevent the removal or disposition and the property may
      be attached as prescribed by general rules. The court may also
      issue a writ of ne exeat to preclude the removal.

                                  *    *    *

      (d) Constructive trust for undisclosed assets.—If a party
      fails to disclose information required by general rule of the
      Supreme Court and in consequence thereof an asset or assets
      with a fair market value of $1,000 or more is omitted from the
      final distribution of property, the party aggrieved by the

                                      -6-
J-S37016-20


     nondisclosure may at any time petition the court granting the
     award to declare the creation of a constructive trust as to all
     undisclosed assets for the benefit of the parties and their minor
     or dependent children, if any. The party in whose name the
     assets are held shall be declared the constructive trustee unless
     the court designates a different trustee, and the trust may
     include any terms and conditions the court may determine. The
     court shall grant the petition upon a finding of a failure to
     disclose the assets as required by general rule of the Supreme
     Court.

23 Pa.C.S. § 3505(a), (d).

     Instantly, the trial court’s order created a constructive trust and

enjoined Appellant from alienating any assets that were to be transferred

into the trust, which is a form of injunctive relief. See Order, 12/12/19; see

generally Santoro v. Morse, 781 A.2d 1220, 1223 n.1 (Pa. Super. 2001)

(noting interlocutory appeal as of right may be taken from order granting

preliminary injunction and creating constructive trust).      Rule 311(a)(4)

permits an interlocutory appeal as of right from an order granting an

injunction unless the injunction was created under either Sections 3323(f) or

3505(a).   See Pa.R.A.P. 311(a)(4).    Here, the trial court’s order explicitly

created a constructive trust, which is relief within the scope of Section

3505(d). Order, 12/12/19. We therefore do not need to examine whether

the trial court could also have created a constructive trust under Section

3323(f) or 3505(a) for the purpose of determining our appellate jurisdiction.

See Pa.R.A.P. 311(a)(4); 23 Pa.C.S. §§ 3323(f), 3505(a).          Accordingly,

Appellant could properly take an interlocutory appeal as of right from the

order at issue. See Pa.R.A.P. 311(a)(4).

                                    -7-
J-S37016-20


      We therefore address the merits, and Appellant raises the following

issues on appeal:

      1. Was it an error of law and an abuse of discretion for the trial
      court to deny Appellant’s “motion for demurrer” requesting the
      dismissal of the petition for special relief (“PFSR”) filed by
      [Appellee], as Appellee was not legally entitled to the relief
      sought via the PFSR, that being the creation of a constructive
      trust pursuant to 23 Pa.C.S. [§] 3505(d)?

      2. Was it an error of law and abuse of discretion to grant the
      relief sought by Appellee in the PFSR, that being the creation of
      a constructive trust pursuant to 23 Pa.C.S. [§] 3505(d), due to:
      a) the absence of evidence that Appellant violated any general
      rule of the Supreme Court by failing to disclose information to
      Appellee; and b) the failure of either party to file a count
      sounding in equitable distribution pursuant to 23 Pa.C.S. [§]
      3502 in the underlying divorce action?

      3. Was it an abuse of discretion for the trial court to find that
      assets outlined repeatedly and in detail within jointly filed federal
      and state income tax returns that Appellee signed and verified
      under penalty of perjury as being accurate before such time as
      the parties’ divorce[] were “undisclosed” to Appellee?

Appellant’s Brief at 10-11.

    Whether There Was Abuse of Discretion in the Creation of the
                       Constructive Trust

      In support of his first issue, Appellant contends that Appellee’s petition

for special relief did not specifically cite 23 Pa.C.S. § 3505(d) in support of a

creation of a constructive trust. Id. at 31. Appellant reasons that because

Appellee did not explicitly cite Section 3505(d), the trial court should not

have granted it. Id. Regardless, Appellant argues, Appellee failed to fulfill

the requirements for requesting relief under Sections 3105(a) or 3323(f)

because no party has alleged the PSA was breached. Id. at 31-32.

                                      -8-
J-S37016-20


     The standard of review follows:

     We review a trial court’s decision to grant [or deny] special relief
     in divorce actions under an abuse of discretion standard . . . .

     However, our deference [to the trial court] is not uncritical. An
     order may represent an abuse of discretion if it misapplies the
     law. It is therefore our responsibility to be sure that in entering
     its order the court correctly applied the law. An order may also
     represent an abuse of discretion if it reaches a manifestly
     unreasonable result. This will be the case if the order is not
     supported by competent evidence. It is therefore also our
     responsibility to examine the evidence received by the court to
     be sure that the court’s findings are supported by the evidence.
     Although we will accept and indeed regard ourselves as bound
     by the court’s appraisal of a witness’ credibility, we are not
     obliged to accept a finding that is not supported by the evidence.

     When reviewing questions of law, our scope of review is plenary.

Conway v. Conway, 209 A.3d 367, 371 (Pa. Super. 2019) (citation omitted

and formatting altered).

     Because Appellant also filed a motion for demurrer with respect to

Appellee’s petition for special relief, we state the applicable standard of

review as well:

     A demurrer tests only whether, as a matter of law, the pleaded
     allegations may entitle the pleader to relief. To answer that
     question, the pleader’s factual allegations are accepted as true;
     because there are no other “facts” before the court, the trial
     court has no basis to assume otherwise. And because neither
     party has had any opportunity to present evidence showing what
     the facts actually are, the law precludes dismissal unless it is
     “clear and free from doubt” that no relief may be obtained under
     the pleader’s allegations.

C.G. v. J.H., 172 A.3d 43, 54-55 (Pa. Super. 2017) (citations omitted).




                                    -9-
J-S37016-20


        Generally, the trial court must have some legal authority for issuing a

particular order.     See In re Q.R., 199 A.3d 458, 470 (Pa. Super. 2018)

(reasoning that a trial court order that lacks statutory authority is void ab

initio).   For example, in Annechino v. Joire, 946 A.2d 121 (Pa. Super.

2008), this Court resolved an appeal from the trial court’s order granting the

appellee’s petition to enforce a PSA.          Annechino, 946 A.2d at 122.   On

appeal, the appellant argued that because the “agreement was not

incorporated and the pleadings did not include a count for equitable

distribution, the [trial] court [did] not have the authority to enforce the

[PSA] and [the appellant’s] only remedy [was] a separate civil action in

equity.” Id. (emphasis added). The Annechino Court disagreed with the

appellant, reasoned that Section 3105(a)5 permits enforcement of a PSA “(a)

regardless or whether equitable distribution was pled, and (b) regardless of

whether an agreement has been merged or incorporated into the divorce



____________________________________________


5   Section 3105(a) states:

        (a) Enforcement.—A party to an agreement regarding matters
        within the jurisdiction of the court under this part, whether or
        not the agreement has been merged or incorporated into the
        decree, may utilize a remedy or sanction set forth in this part to
        enforce the agreement to the same extent as though the
        agreement had been an order of the court except as provided to
        the contrary in the agreement.

23 Pa.C.S. § 3105(a).




                                          - 10 -
J-S37016-20


decree.” Annechino, 946 A.2d at 122; see Peck v. Peck, 707 A.2d 1163,

1164 (Pa. Super. 1998).6

       The   Annechino        Court    additionally   noted   that   Section   3323(f)

“expressly authorizes the court to enter orders requiring either party to act

or refrain from acting as equity and justice require.” Annechino, 946 A.2d

at 124 (citation and footnote omitted). The Annechino Court reasoned that

because the trial court had personal jurisdiction over the parties, “[S]ection

3323(f) is a catch-all provision, granting not only broad enforcement

powers, but ‘full equity and jurisdiction’ to issue orders necessary to protect

the interests of the parties and effectuate economic justice and insure the

fair and just settlement of the parties’ property rights.”           Id. (citation and

footnote omitted). Notwithstanding Section 3323(f), the Annechino Court
____________________________________________


6 In Peck, the Court addressed an appeal from an order denying a petition
to modify alimony. Peck, 707 A.2d at 1163. In resolving the appeal, the
Peck Court noted as follows:

       Section 3105 of the Divorce Code now permits enforcement of
       both merged and unmerged property settlement agreements
       under the Code. However, the amendment neither adds to nor
       subtracts from the substantive rights of the parties under their
       property settlement agreement; rather, it merely provides an
       additional procedural vehicle for the enforcement of their
       respective rights under their property settlement agreement.
       Thus, a party who utilizes the enforcement power under Section
       3105 still preserves his or her right to file a civil or equitable
       action on the property settlement agreement itself.

Peck, 707 A.2d at 1164 (emphases in original, citations omitted, and
formatting altered).




                                          - 11 -
J-S37016-20


concluded that Section 3105(a) authorized the trial court to enforce the PSA.

See id.

      Here, Appellant’s petition cited Section 3323(f) but failed to cite

Section 3505(d), the exact Section under which the trial court granted relief.

See Order, 12/12/19, at 1; Appellee’s Pet. for Special Relief for Constructive

Tr. & Accounting, 2/25/19, at 11.      Appellant, similar to the appellant in

Annechino, alleged the instant trial court lacked any legal authority to

enforce the PSA.   Cf. Annechino, 946 A.2d at 122. Like the Annechino

Court, however, we agree that Section 3323(f)’s “broad enforcement

powers” permitted the trial court to issue relief under Section 3505(d),

notwithstanding Appellee’s failure to specifically cite to Section 3505(d).

See id.

      But even if Appellee had not cited Section 3323(f) in her petition,

under Annechino, the trial court had an alternative basis under Section

3105(a) to enforce the PSA. See 23 Pa.C.S. § 3105(a); Annechino, 946

A.2d at 122. As for Appellant’s contention that neither party asserted that

the PSA was violated, as we noted above, Appellee contended that Appellant

fraudulently induced her to sign the PSA by concealing marital assets.

Appellee’s Pet. for Special Relief for Constructive Tr. & Accounting at 7.   For

these reasons, the trial court did not abuse its discretion.    See Conway,

209 A.3d at 371; C.G., 172 A.3d at 54-55.




                                    - 12 -
J-S37016-20


                             Appellant’s Second Issue

       Having resolved Appellant’s first issue, we summarize Appellant’s two

interrelated arguments in support of his second issue.         Appellant’s first

argument is that Appellee failed to meet her burden of proof of establishing

a violation of any Rule of our Supreme Court for creating a constructive trust

under Section 3505(d).7 Appellant’s Brief at 33, 34-35 (asserting, “it is an

absolute legal impossibility for a court . . . to place into constructive trust

assets that were undisclosed to one of the parties in a divorce action unless

that failure to disclose the same by the other party was also in direct

violation of a specific Pa.R.C.P.”). In Appellant’s view, neither Appellee nor

the trial court can establish that he violated any Pennsylvania Rule of Civil

Procedure by failing “to disclose assets to Appellee during the course of their

divorce action.” Id. at 37.

       Appellant’s second argument in support of his second issue is that

because neither party requested equitable distribution, he could not have

violated Rule 1920.33 as the trial court held.          Id. at 40 (contending,

“[e]quitable distribution is not at issue in the instant matter, as it was never




____________________________________________


7 We quoted Section 3505(d) earlier, which states in relevant part, “[i]f a
party fails to disclose information required by general rule of the Supreme
Court,” the trial court may create a constructive trust. See 23 Pa.C.S. §
3505(d).




                                          - 13 -
J-S37016-20


ple[d].”). Appellant asserts that he never filed an inventory such that Rule

1920.33 would be triggered. Id. at 41.8

        In any event, Appellant posits that even if an inventory was filed, it

was invalid. Id. at 41-42. Specifically, Appellant argues that the inventory

did not comply with all of the requirements set forth in Rule 1920.75, and it

was improperly dated two days after the PSA’s effective date and one day

after the parties executed the PSA. Id. at 42. Finally, even if the inventory

was valid, Appellant asserts that Appellee no longer has any right to

equitable distribution because any such right was extinguished when the trial

court entered the divorce decree.              Id. at 42-43 (arguing, “the parties’

respective rights to equitable distribution and discovery were forever

terminated at the entry of the divorce decree in their action in July of 2016,

and the [t]rial [c]ourt cannot revive them in the matters brought before it by

Appellee.”).



____________________________________________


8   We quote Appellant’s argument in relevant part as follows:

        First, neither party ever filed an inventory, and the docket of the
        [trial court] is devoid of any reference to the filing of or the
        acceptance by the prothonotary of an inventory from either
        party. Any assertion by Appellee that among the boilerplate
        documents Appellant purchased online and filed in a pro se
        capacity was a document that is similar to a formal inventory is
        simply untrue.

Appellant’s Brief at 41.




                                          - 14 -
J-S37016-20


      We previously stated the abuse-of-discretion standard of review. See

Conway, 209 A.3d at 371. Rule 1920.33 states:

      (a) If a pleading or petition raises a claim for equitable division
      of marital property under Section 3502 of the Divorce Code, the
      parties shall file and serve on the other party an inventory,
      which shall include the information in subdivisions (1) through
      (3) and shall be substantially in the form set forth in Pa.R.C.P.
      No. 1920.75. . . .

      The inventory shall set forth as of the date of separation:

      (1) a specific description of the marital assets which either or
      both parties have a legal or equitable interest, . . . and the
      marital liabilities, which either party incurred individually or
      jointly with another person . . .

      (2) a specific description of the assets or liabilities claimed to be
      non-marital and the basis for such claim; and

      (3) the estimated value of the marital and non-marital assets
      and the amount due for each marital and non-marital liability.

Pa.R.C.P. 1920.33(a). We need not quote Rule 1920.75, but observe that

the Rule does not require strict compliance. See Pa.R.C.P. 1920.75 (noting

the “inventory required by Pa.R.C.P. No. 1920.33(a) shall be substantially

in the following form” (emphasis added)).

      We previously summarized this Court’s decision in Annechino, in

which the appellant contended the trial court lacked authority to enforce the

PSA because no party pled equitable distribution.        See Annechino, 946

A.2d at 122. As we stated previously, the Annechino Court held that the

trial court had authority to enforce a PSA even if the pleadings did not raise

a claim for equitable distribution. See id.


                                     - 15 -
J-S37016-20


     In Bennett v. Bennett, 168 A.3d 238 (Pa. Super. 2017), the former

spouses executed a PSA that was incorporated but not merged into the

divorce decree. Bennett, 168 A.3d at 241. Subsequently, the appellee filed

a petition to impose a constructive trust, which alleged that the appellant

failed to disclose a marital asset.    Id.     In response, the appellant filed a

demurrer, claiming that a Section 3505(d) constructive trust required “the

filing of an inventory during the equitable distribution process, and, in the

absence of that form, the statutory provision is inapplicable.” Id. at 242

(emphasis added).      The trial court overruled the demurrer, held an

evidentiary hearing, and granted the appellee’s petition. Id. at 242-43. The

appellant appealed.

     In resolving the appeal, the Bennett Court reasoned as follows:

     By its terms, § 350[5](d) does not require a party to
     demonstrate that the failure to disclose an asset was deliberate
     or intentional. This is because the provision is triggered by a
     breach of a parties’ affirmative obligation to “disclose information
     required by general rule of the Supreme Court,” e.g., an
     inventory under Rule 1920.33, which did not occur in this case.
     However, mindful that parties to property settlement
     agreements are entitled to enforcement measures set forth in
     the Divorce Code, see [23 Pa.C.S.] § 3105(a), we find that the
     provision’s silence as to disclosure clauses did not preclude [the
     appellee] from invoking this remedial provision. Cf. Creeks v.
     Creeks, 422 Pa. Super. 432, 619 A.2d 754 (1993) (where
     husband failed to include asset in inventory pursuant to
     agreement’s disclosure clause, the breach triggers action for
     constructive trust).

Id. at 244 (emphasis added). In sum, the absence of an inventory did not

bar enforcement of the PSA under Section 3105. See id.


                                      - 16 -
J-S37016-20


      Instantly, the trial court could enforce the PSA regardless of “whether

equitable distribution was pled.”       See Annechino, 946 A.2d at 122.

Further, the trial court’s authority to enforce the PSA did not end after it

entered the divorce decree.    See, e.g., id. at 124; accord 23 Pa.C.S. §

3505(d) (permitting a party to petition the court “at any time” for a

constructive trust).

      Moreover, Appellant did file an inventory as part of the complaint for

divorce.   See Compl. in Divorce.      As we stated above, it was stapled in

between the PSA and a document verifying the parties’ social security

numbers. See id. Because the inventory did not completely list the parties’

marital assets, it violated Rule 1920.33, which would justify the trial court’s

imposition of a constructive trust.     See Pa.R.C.P. 1920.33; 23 Pa.C.S. §

3505(d).

      But even if the inventory was invalid, as Appellant claims, the Bennett

Court held that the trial court has authority to enforce a PSA even in the

absence of an inventory. See Bennett, 168 A.3d at 244. The authority to

enforce includes the creation of a constructive trust. See id. (enforcing PSA

notwithstanding absence of inventory). Assuming the instant inventory was

invalid, the trial court retained the authority to enforce the PSA.    See id.

Finally, we note that despite Appellant’s procedural challenges to the trial

court’s imposition of a constructive trust, the trial court has “full equity

power and jurisdiction” to issue any orders it deems necessary “as equity


                                      - 17 -
J-S37016-20


and justice require.”9        See 23 Pa.C.S. § 3323(f).     For these reasons,

Appellant did not establish the trial court’s abuse of discretion.            See

Conway, 209 A.3d at 371.

           Summary of Background for Appellant’s Final Issue

       Before summarizing Appellant’s argument for his final issue, we state

the following as background. The PSA, with respect to the disposition of the

parties’ marital property, included the following clause:

       OTHER PROPERTY. The parties represent and acknowledge that
       there is no other property, real or personal, which is owned
       jointly or in which both have an interest, and hereafter neither
       party will make any claim to any item which is in the possession
       of the other.        Each party shall own, have and enjoy
       independently of any claim or right of the other, all items of
       property, real or personal, of every kind now or hereafter owned
       or held by him or her with full power to dispose of same as fully
       and effectively in all respects and for all purposes as if he or she
       were unmarried.

R.R. at 631a (emphasis added).

       The PSA also included the following clause, which was omitted from

the copy of the PSA that was filed with the trial court prior to entry of the

divorce decree:

       RELIANCE ON MATERIAL REPRESENTATIONS

       [Appellant] and [Appellee] acknowledge that in entering into this
       Agreement, each has been induced to and is directly and
____________________________________________


9 It follows that Appellant’s hypertechnical challenges, even if meritorious,
would not establish an abuse of discretion by the trial court, given the trial
court’s broad mandate.




                                          - 18 -
J-S37016-20


      materially relying in good faith on the truth and completeness of
      the representations and warranties expressly made by the other
      party to this Agreement. The parties have also either agreed to
      not exchange any financial statements and records, or upon
      agreement,       have exchanged sworn Financial Disclosure
      Affidavits (Statements of Net Worth) and other financial data
      including, but not limited to, joint Federal and State Income Tax
      Returns, W-2 Wage and Tax statements, data regarding the
      benefits   from     employment,      pension   information,  bank
      statements, checking account statements, and credit card bills,
      as well as other miscellaneous business and personal financial
      data.

R.R. at 635a. None of the assets at issue in this lawsuit were listed in the

inventory or the PSA.

                      Failure to Disclose Marital Assets

      In his final issue, Appellant argues that the trial court abused its

discretion because there was insufficient evidence that he failed to disclose

marital assets.   Appellant’s Brief at 44.   Initially, Appellant reiterates that

Section 3505(d) requires evidence that he violated a Rule of Civil Procedure,

and Appellee failed to establish any such violation. Id. at 47. Regardless,

Appellant maintains that he disclosed all assets to Appellee in their joint tax

returns. Id. at 48.

      As we noted above, we review the trial court’s order for an abuse of

discretion, including a claim that the “order is not supported by competent

evidence.” Conway, 209 A.3d at 371. In Rosiecki v. Rosiecki, 231 A.3d

928 (Pa. Super. 2020), this Court set forth the applicable law in interpreting

marital settlement agreements:




                                    - 19 -
J-S37016-20


     A settlement agreement between spouses is governed by the law
     of contracts unless the agreement provides otherwise. The
     terms of a marital settlement agreement cannot be modified by
     a court in the absence of a specific provision in the agreement
     providing for judicial modification.

     When interpreting a marital settlement agreement, the trial
     court is the sole determiner of facts and absent an abuse of
     discretion, we will not usurp the trial court’s fact-finding
     function.   On appeal from an order interpreting a marital
     settlement agreement, we must decide whether the trial court
     committed an error of law or abused its discretion.

     Because contract interpretation is a question of law, this Court is
     not bound by the trial court’s interpretation. Our standard of
     review over questions of law is de novo and to the extent
     necessary, the scope of our review is plenary as the appellate
     court may review the entire record in making its decision.
     However, we are bound by the trial court’s credibility
     determinations.

                                 *     *      *

     In construing agreements involving clear and unambiguous
     terms, this Court need only examine the writing itself to give
     effect to the parties’ understanding. In other words, the intent
     of the parties is generally the writing itself. In ascertaining the
     intent of the parties to a contract when unclear from the writing
     itself, the court considers the parties’ outward and objective
     manifestations of assent, as opposed to their undisclosed and
     subjective intentions.     Absent fraud, misrepresentation, or
     duress, spouses should be bound by the terms of their
     agreements.

Rosiecki, 231 A.3d at 932-33 (citations omitted and formatting altered);

see also Peck, 707 A.2d at 1165.

     In Stoner v. Stoner, 819 A.2d 529 (Pa. 2003), our Supreme Court

addressed “whether a postnuptial agreement [was] a valid and enforceable




                                     - 20 -
J-S37016-20


contract” under the particular facts of that case. Stoner, 819 A.2d at 529.

In resolving the issue, the Stoner Court noted the following:

      parties to these agreements do not quite deal at arm’s length,
      but rather at the time the contract is entered into stand in a
      relation of mutual confidence and trust that calls for disclosure of
      their financial resources. In light of this unique relationship, we
      reaffirm the principle . . . that full disclosure of the parties’
      financial resources is a mandatory requirement. This requisite
      acknowledges that the parties stand in a closer relationship
      beyond that of professional acquaintances negotiating a
      commercial contract. . . . [T]he right balance is struck by
      requiring full disclosure of financial assets, in conjunction with
      the protection of traditional contract remedies for fraud,
      misrepresentation or duress.

Id. at 533 (citation omitted and formatting altered).

      In Bennett, the Court similarly explained:

      If an agreement provides that full disclosure has been made, a
      presumption of full disclosure arises. Likewise, . . . [i]f a spouse
      attempts to rebut this presumption through an assertion of fraud
      or misrepresentation then this presumption can be rebutted if it
      is proven by clear and convincing evidence. Thus, [a]bsent
      fraud, misrepresentation or duress, spouses should be held to
      the terms of their agreements.          This Court subsequently
      explained, an agreement is valid even if it does not contain
      financial disclosure itself and can be upheld if it merely recites
      that such disclosure has been made. Indeed, a full and fair
      disclosure in the property settlement agreement merely requires
      sufficient disclosure to allow the intended party to make an
      informed decision.

Bennett, 168 A.3d at 245-46 (citations omitted and formatting altered).

                                  Conclusion

      Here, after careful review of the record, the parties’ arguments, and

the trial court’s reasoning, we affirm on the basis of the trial court’s opinion.

See Trial Ct. Op. at 24-26.     We do not disturb the trial court’s credibility

                                     - 21 -
J-S37016-20


determinations and its fact-finding, as they are supported by the record.

See Conway, 209 A.3d at 371. We reiterate that the trial court has “full

equity and jurisdiction to issue orders necessary to protect the interests of

the parties and effectuate economic justice and insure the fair and just

settlement of the parties’ property rights.”   See Annechino, 946 A.2d at

124 (formatting altered). The trial court properly exercised its discretion to

grant equitable relief in light of any disclosure or non-disclosure.   See id.

For these reasons, we affirm.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2020




                                    - 22 -
Circulated 11/30/2020 11:11 AM